*737The petitioner established a prima facie case as to the existence of insurance coverage for the subject vehicle by producing the police accident report which contained the offending vehicle’s insurance code (see Matter of Centennial Ins. Co. v Capehart, 220 AD2d 499; Matter of Wausau Ins. Co. v Ramos, 151 AD2d 487). The appellant, the offending vehicle’s alleged carrier, submitted a letter stating in conclusory fashion that it did not insure the offending vehicle. This was insufficient to overcome the petitioner’s prima facie case (see Matter of Eagle Ins. Co. v Sadiq, 237 AD2d 605). The Supreme Court, therefore, properly permanently stayed uninsured motorist arbitration. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.